EXHIBIT 10.15

 

Fintel (USA) Limited

602 Nan Fung Tower

88 Connaught Road Central, Hong Kong

 

Sancon Resources Recovery, Inc. 20 July, 2016 602 Nan Fung Tower   88 Connaught
Road Central   Hong Kong  

 

 

Dear Sir,

 

Service Agreement

 

Further our discussion on the service to be provided to Sancon Resources
Recovery, Inc. by Fintel (USA) Limited, we are pleased to outline below the
terms and conditions:

 

Service:

 

1.Provision of business office in Hong Kong;

2.Preparation of quarterly and annual financial statements;

3.Keeping of accounting and company records;

4.Verifying and processing of payment of expenses;

5.Preparation of the required quarterly and annual filings;

6.Coordination with the auditor on audit and review of financial statements and
filings;

7.Coordination with filing agent on matters relating to filing of required
reports and forms;

8.Coordination with stock transfer agent on issuance and transfer of shares;

9.Communication with legal advisors;

10.Communication with Nevada company registration agent;

 

Fee:

 

Our service fee for the above shall be US$2,050 per month payable quarterly in
advance. Please note that this fee assumes that Sancon Resources Recovery,
Inc.’s business operation remains at the present state. If Sancon Resources
Recovery, Inc. acquires other business and assets or embark on other business
expansions, the fee will be revised to reflect the additional work load, if any.

 

Commencement:

 

The commencement date of the service shall be 10 July, 2016.

 

Annual expenses:

 

For your reference, we provide below the annual expenses of Sancon Resources
Recovery, Inc. based on 2015 figures with allowance on possible increases. Since
we will be processing payment of the expenses, we expect that funding will be
provided to us every 3 months in advance.

 

Termination:

 

Each party can terminate this service agreement by giving the other 90 days’
notice in writing.

 

If the above correctly outlines our agreement on the matter, please confirm by
signing at the space provided below and return to us a copy of this agreement
with your check for US$11,250 (HK$87,246 at today’s mid-exchange rate of 7.7552)
being the service fee and budgeted expenses for the coming three months. We
thank you for giving us the opportunity to be of service.

 

 

 

 



1 

 

 

For and on behalf of Agreed and confirmed by Fintel (USA) Limited Sancon
Resources Recovery, Inc.    

 

/s/ Stephen Tang   /s/ KOK Seng Yeap   Authorized Signatures   Authorized
Signatures  

 

Domain Extremes Inc - Budget           Description  Amount (US$)        Nevada
Filing, Registered Agent Service & Business Licence Fee  1,000.00  Annual Audit
& Quarterly Review Fee   14,300.00  SEC Filing Fee   4,600.00  Transfer Agent
Service Fee   500.00  Staff Service Fee   24,600.00         Total:   45,000.00 

 

 

 

 





2 

